DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-19 are pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6, 10, 12, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wojsznis et al., US Patent Pub. US 20110288660 A1 (hereinafter Wojsznis) in view of Blevins et al., US Patent Pub. US 20040243380 A1 (hereinafter Blevins).

Claim 1
Wojsznis teaches a computer-implemented method for performing automated batch data alignment for modeling, monitoring, and controlling an industrial batch process (Wojsznis, Para [0030], [0035-36], [0046] - - A Process Monitoring and Quality Prediction System/”computer implemented” performs automated batch data alignment with modeling, monitoring, and control of a batch process/”industrial batch process”.), the method comprising: loading batch data from a plant historian database for a subject industrial batch process (Wojsznis, Para [0045] - - Collecting/loading batch process data from a data/plant historian database for analysis of a batch/”subject batch” process.); scaling the loaded batch data for batch alignment (Wojsznis, Para [0011-12], [0070] - - Scaling loaded batch process data to align batch data to a time frame.); screening and removing outliers of batch data from the scaled batch data (Wojsznis, Para [0075] - - Filtering/”screening and removing outliers” batch process data.); selecting a reference batch as basis of the batch alignment from the screened batch data (Wojsznis, Para [0045-46], [0072-78] - - Creating/selecting a statistical batch model/”reference batch” from the aligned data to define the normal expected operation of the batch process as defined by the data collected/”screened batch data” from different batch runs.); defining and adding or modifying one or more batch phases associated with the screened batch data for the batch alignment (Wojsznis, Para [0008-9], [0067-71] - - Defining batch stages/phases associated with the data collected/”screened batch data” and modifying the batch stage/phase data structure for batch alignment.); selecting one or more batch variables associated with the screened batch data based on at least one of (ii) one or more curvatures of the one or more batch variables (Wojsznis, Para [0087-98] - - Accounting for the slopes/curvatures of the of the scan positions of process/batch variable data collected/”screened batch data”); selecting a given batch of the screened batch data to perform the batch alignment against the reference batch (Wojsznis, Para [0079-81] - - Selecting a set of scan positions of the data collected/”screened batch data” to perform the batch alignment against the statistical batch model/”reference batch”.); adjusting one or more tuning parameters associated with the batch alignment (Wojsznis, Para [0108] - - A variable/tuning parameter set associated with the batch data alignment that is adjusted for calculating model scan positions.); and performing the batch alignment in at least one of an offline mode and an online mode (Wojsznis, Para [0079-80] - - Performing batch alignment in offline or online operations/modes.).
But Wojsznis fails to specify estimating one or more variable weightings based upon the selected batch variables associated with the batch alignment.
However, Blevins teaches estimating one or more variable weightings based upon the selected batch variables associated with the batch alignment. (Blevins, Para [0044-48] - - Adjusting/estimating variable weights to provide a good fit/alignment with a batch property.)
Wojsznis and Blevins are analogous art because they are from the same field of endeavor.  They relate to batch process modeling systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above batch process modeling system, as taught by Wojsznis, and incorporating the adjustment of variable weights to provide a good fit with a batch property, as taught by Blevins.  
One of ordinary skill in the art would have been motivated to do this modification in order to minimize an error by using the adjustment of variable weights to provide a good fit with a batch property, as suggested by Blevins (Para [0048]).

Claim 3
The combination of Wojsznis and Blevins teaches all the limitations of the base claims as outlined above.  
The combination of Wojsznis and Blevins further teaches a) further selecting a plurality of reference batches from the screened batch data, and for the plurality of further selected reference batches, calculating quantitative statistical measures for each batch of the plurality as compared with average values of the plurality (Wojsznis, Para [0063], [0071-72] - - Selecting data collected/”screened batch data” from multiple batch runs to use in the modeling process/”reference batch” and calculating a standard deviation/”quantitative statistical measures” for the batch variables as compared to the average values of the batch variables.); b) displaying one or more of the plurality of further selected reference batches together to a user with variable profiles in a given view, along with a timeline that represents progression in time of each batch of the plurality (Wojsznis, Para [0044], [0049], [0056-58], [0076-77] - - Displaying statistical batch models/”reference batch” to a user with additional process variable data/profiles over a time of the batch progress/”progression in time of each batch”.) c) enabling user to select a subset of batches of the screened batch data for the batch alignment based on the given view and domain knowledge of the user (Wojsznis, Para [0049-51], [0058] - - Enabling a user to select screened batch data for batch alignment based on the data that is displayed.); and d) enabling the user to discard at least one of the selected batch variables to join the batch alignment. (Wojsznis, Para [0056-58], [0087-88] - - Discard a data point of a batch variable to connect/join the batch trajectory to a different point for the batch alignment.)

Claim 6
The combination of Wojsznis and Blevins teaches all the limitations of the base claims as outlined above.  
The combination of Wojsznis and Blevins further teaches b) selecting the one or more estimated variable weightings associated with the current batch phase (Wojsznis, Para [0106-108] - - Selecting weighting factors associated with online mode for the currently running batch.); and m) performing the alignment of the current batch. (Wojsznis, Para [0079-80] - - Performing online alignment of the current batch.)

Claim 10
Wojsznis teaches a computer-implemented system for performing automated batch data alignment for modeling, monitoring, and controlling an industrial batch process, the system comprising: a processor; and a memory with computer code instructions stored thereon, the memory operatively coupled to the processor such that, when executed by the processor, the computer code instructions cause the computer system to implement: a modeler engine (Wojsznis, Para [0032], [0035-36], [0043], [0046] - - A Process Monitoring and Quality Prediction System/”computer implemented system” comprising a processor and memory with software/”computer code” that implements an analytic processor/”modeler engine” that performs automated batch data alignment with modeling, monitoring, and control of a batch process/”industrial batch process”.) configured to:
load batch data from a plant historian database for a subject industrial batch process (Wojsznis, Para [0045] - - Collecting/loading batch process data from a data/plant historian database for analysis of a batch/”subject batch” process.); scale the loaded batch data for batch alignment (Wojsznis, Para [0011-12], [0070] - - Scaling loaded batch process data to align batch data to a time frame.); screen and remove outliers of batch data from the scaled batch data (Wojsznis, Para [0075] - - Filtering/”screening and removing outliers” batch process data.); select a reference batch as basis of the batch alignment from the screened batch data (Wojsznis, Para [0045-46], [0072-78] - - Creating/selecting a statistical batch model/”reference batch” from the aligned data to define the normal expected operation of the batch process as defined by the data collected/”screened batch data” from different batch runs.); define and add or modify one or more batch phases associated with the screened batch data for the batch alignment (Wojsznis, Para [0008-9], [0067-71] - - Defining batch stages/phases associated with the data collected/”screened batch data” and modifying the batch stage/phase data structure for batch alignment.); select one or more batch variables associated with the screened batch data based on at least one of: (ii) one or more curvatures of the one or more batch variables (Wojsznis, Para [0087-98] - - Accounting for the slopes/curvatures of the of the scan positions of process/batch variable data collected/”screened batch data”); select a given batch of the screened batch data to perform the batch alignment against the reference batch (Wojsznis, Para [0079-81] - - Selecting a set of scan positions of the data collected/”screened batch data” to perform the batch alignment against the statistical batch model/”reference batch”.); adjust one or more tuning parameters associated with the batch alignment (Wojsznis, Para [0108] - - A variable/tuning parameter set associated with the batch data alignment that is adjusted for calculating model scan positions.); and perform the batch alignment in at least one of an offline mode and an online mode. (Wojsznis, Para [0079-80] - - Performing batch alignment in offline or online operations/modes.)
But Wojsznis fails to specify estimate one or more variable weightings based upon the selected batch variables associated with the batch alignment.
However, Blevins teaches estimate one or more variable weightings based upon the selected batch variables associated with the batch alignment. (Blevins, Para [0044-48] - - Adjusting/estimating variable weights to provide a good fit/alignment with a batch property.)
Wojsznis and Blevins are analogous art because they are from the same field of endeavor.  They relate to batch process modeling systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above batch process modeling system, as taught by Wojsznis, and incorporating the adjustment of variable weights to provide a good fit with a batch property, as taught by Blevins.  
One of ordinary skill in the art would have been motivated to do this modification in order to minimize an error by using the adjustment of variable weights to provide a good fit with a batch property, as suggested by Blevins (Para [0048]).

Claim 11
The combination of Wojsznis and Blevins teaches all the limitations of the base claims as outlined above.  
But the combination of Wojsznis and Blevins fails to specify a) further screening measurements of the selected batch variables for irregular behaviors as compared to behaviors associated with other batches of the screened batch data.
However, MacGregor teaches further screening measurements of the selected batch variables for irregular behaviors as compared to behaviors associated with other batches of the screened batch data. (MacGregor, Para [0059], [0062-63] - - Detection/screening measurements of measured/batch variables for outlier and abnormal/irregular batch behavior compared to data obtained from other batches.)
Wojsznis, Blevins, and MacGregor are analogous art because they are from the same field of endeavor.  They relate to batch process modeling systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above batch process modeling system, as taught by Wojsznis and Blevins, and further incorporating the detection measurements of measured variables for outlier and abnormal batch behavior compared to data obtained from other batches, as taught by MacGregor.  
One of ordinary skill in the art would have been motivated to do this modification in order to allow disturbance information to be inferred by detection measurements of measured variables for outlier and abnormal batch behavior compared to data obtained from other batches, as suggested by MacGregor (Para [0059]).

Claim 12
The combination of Wojsznis and Blevins teaches all the limitations of the base claims as outlined above.  
The combination of Wojsznis and Blevins further teaches a) further selecting a plurality of reference batches from the screened batch data, and for the plurality of further selected reference batches, calculating quantitative statistical measures for each batch of the plurality as compared with average values of the plurality (Wojsznis, Para [0063], [0071-72] - - Selecting data collected/”screened batch data” from multiple batch runs to use in the modeling process/”reference batch” and calculating a standard deviation/”quantitative statistical measures” for the batch variables as compared to the average values of the batch variables.); b) displaying one or more of the plurality of further selected reference batches together to a user with variable profiles in a given view, along with a timeline that represents progression in time of each batch of the plurality (Wojsznis, Para [0044], [0049], [0056-58], [0076-77] - - Displaying statistical batch models/”reference batch” to a user with additional process variable data/profiles over a time of the batch progress/”progression in time of each batch”.) c) enabling user to select a subset of batches of the screened batch data for the batch alignment based on the given view and domain knowledge of the user (Wojsznis, Para [0049-51], [0058] - - Enabling a user to select screened batch data for batch alignment based on the data that is displayed.); and d) enabling the user to discard at least one of the selected batch variables to join the batch alignment. (Wojsznis, Para [0056-58], [0087-88] - - Discard a data point of a batch variable to connect/join the batch trajectory to a different point for the batch alignment.)

Claim 15
The combination of Wojsznis and Blevins teaches all the limitations of the base claims as outlined above.  
The combination of Wojsznis and Blevins further teaches b) selecting the one or more estimated variable weightings associated with the current batch phase (Wojsznis, Para [0106-108] - - Selecting weighting factors associated with online mode for the currently running batch.); and m) performing the alignment of the current batch. (Wojsznis, Para [0079-80] - - Performing online alignment of the current batch.)

Claim 19
Wojsznis teaches a computer program product comprising: a non-transitory computer-readable storage medium having code instructions stored thereon, the storage medium operatively coupled to a processor, such that, when executed by the processor for modeling, monitoring, and controlling an industrial batch process, the computer code instructions cause the processor (Wojsznis, Para [0032], [0035-36], [0043], [0046], [0121] - - A Process Monitoring and Quality Prediction System/”computer implemented system” comprising a processor and memory with software/”computer code” stored on a tangible storage medium/”non-transitory computer-readable storage medium” that implements an analytic processor/”modeler engine” that performs automated batch data alignment with modeling, monitoring, and control of a batch process/”industrial batch process”.) to: load batch data from a plant historian database for a subject industrial batch process (Wojsznis, Para [0045] - - Collecting/loading batch process data from a data/plant historian database for analysis of a batch/”subject batch” process.); scale the loaded batch data for batch alignment (Wojsznis, Para [0011-12], [0070] - - Scaling loaded batch process data to align batch data to a time frame.); screen and remove outliers of batch data from the scaled batch data (Wojsznis, Para [0075] - - Filtering/”screening and removing outliers” batch process data.); select a reference batch as basis of the batch alignment from the screened batch data (Wojsznis, Para [0045-46], [0072-78] - - Creating/selecting a statistical batch model/”reference batch” from the aligned data to define the normal expected operation of the batch process as defined by the data collected/”screened batch data” from different batch runs.); define and add or modify one or more batch phases associated with the screened batch data for the batch alignment (Wojsznis, Para [0008-9], [0067-71] - - Defining batch stages/phases associated with the data collected/”screened batch data” and modifying the batch stage/phase data structure for batch alignment.); select one or more batch variables associated with the screened batch data based on at least one of: (ii) one or more curvatures of the one or more batch variables (Wojsznis, Para [0087-98] - - Accounting for the slopes/curvatures of the of the scan positions of process/batch variable data collected/”screened batch data”); select a given batch of the screened batch data to perform the batch alignment against the reference batch (Wojsznis, Para [0079-81] - - Selecting a set of scan positions of the data collected/”screened batch data” to perform the batch alignment against the statistical batch model/”reference batch”.); adjust one or more tuning parameters associated with the batch alignment (Wojsznis, Para [0108] - - A variable/tuning parameter set associated with the batch data alignment that is adjusted for calculating model scan positions.); and perform the batch alignment in at least one of an offline mode and an online mode. (Wojsznis, Para [0079-80] - - Performing batch alignment in offline or online operations/modes.)
But Wojsznis fails to specify estimate one or more variable weightings based upon the selected batch variables associated with the batch alignment.
However, Blevins teaches estimate one or more variable weightings based upon the selected batch variables associated with the batch alignment. (Blevins, Para [0044-48] - - Adjusting/estimating variable weights to provide a good fit/alignment with a batch property.)
Wojsznis and Blevins are analogous art because they are from the same field of endeavor.  They relate to batch process modeling systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above batch process modeling system, as taught by Wojsznis, and incorporating the adjustment of variable weights to provide a good fit with a batch property, as taught by Blevins.  
One of ordinary skill in the art would have been motivated to do this modification in order to minimize an error by using the adjustment of variable weights to provide a good fit with a batch property, as suggested by Blevins (Para [0048]).


Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wojsznis et al., US Patent Pub. US 20110288660 A1 (hereinafter Wojsznis) in view of Blevins et al., US Patent Pub. US 20040243380 A1 (hereinafter Blevins) as applied to Claims 1, 3, 6, 10, 12, 15, and 19 above, and in further view of MacGregor et al., US Patent Pub. US 20090287320 A1 (hereinafter MacGregor).

Claim 2
The combination of Wojsznis and Blevins teaches all the limitations of the base claims as outlined above.  
But the combination of Wojsznis and Blevins fails to specify a) further screening measurements of the selected batch variables for irregular behaviors as compared to behaviors associated with other batches of the screened batch data.
However, MacGregor teaches further screening measurements of the selected batch variables for irregular behaviors as compared to behaviors associated with other batches of the screened batch data. (MacGregor, Para [0059], [0062-63] - - Detection/screening measurements of measured/batch variables for outlier and abnormal/irregular batch behavior compared to data obtained from other batches.)
Wojsznis, Blevins, and MacGregor are analogous art because they are from the same field of endeavor.  They relate to batch process modeling systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above batch process modeling system, as taught by Wojsznis and Blevins, and further incorporating the detection measurements of measured variables for outlier and abnormal batch behavior compared to data obtained from other batches, as taught by MacGregor.  
One of ordinary skill in the art would have been motivated to do this modification in order to allow disturbance information to be inferred by detection measurements of measured variables for outlier and abnormal batch behavior compared to data obtained from other batches, as suggested by MacGregor (Para [0059]).

Claim 11
The combination of Wojsznis and Blevins teaches all the limitations of the base claims as outlined above.  
But the combination of Wojsznis and Blevins fails to specify a) further screening measurements of the selected batch variables for irregular behaviors as compared to behaviors associated with other batches of the screened batch data.
However, MacGregor teaches further screening measurements of the selected batch variables for irregular behaviors as compared to behaviors associated with other batches of the screened batch data. (MacGregor, Para [0059], [0062-63] - - Detection/screening measurements of measured/batch variables for outlier and abnormal/irregular batch behavior compared to data obtained from other batches.)
Wojsznis, Blevins, and MacGregor are analogous art because they are from the same field of endeavor.  They relate to batch process modeling systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above batch process modeling system, as taught by Wojsznis and Blevins, and further incorporating the detection measurements of measured variables for outlier and abnormal batch behavior compared to data obtained from other batches, as taught by MacGregor.  
One of ordinary skill in the art would have been motivated to do this modification in order to allow disturbance information to be inferred by detection measurements of measured variables for outlier and abnormal batch behavior compared to data obtained from other batches, as suggested by MacGregor (Para [0059]).


Claims 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wojsznis et al., US Patent Pub. US 20110288660 A1 (hereinafter Wojsznis) in view of Blevins et al., US Patent Pub. US 20040243380 A1 (hereinafter Blevins) as applied to Claims 1, 3, 6, 10, 12, 15, and 19 above, and in further view of Kettaneh et al., US Patent Pub. US 20100057237 A1 (hereinafter Kettaneh).

Claim 4
The combination of Wojsznis and Blevins teaches all the limitations of the base claims as outlined above.  
	But the combination of Wojsznis and Blevins fails to specify e) calculating a smoothness index for at least one of the one or more batch variables; and j) providing the user with one or more suggestions to further select any of the at least one of the one or more batch variables and the given phase.
However, Kettaneh teaches calculating a smoothness index for at least one of the one or more batch variables (Kettaneh, Para [0071], [0087-88] - - Calculating a Y variable/index for smoothing a maturity/batch variable.); and providing the user with one or more suggestions to further select any of the at least one of the one or more batch variables and the given phase. (Kettaneh, Para [0071], [0087-88] - - Providing the user with options/suggestions to select batch variables or phases.)
Wojsznis, Blevins, and Kettaneh are analogous art because they are from the same field of endeavor.  They relate to batch process modeling systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above batch process modeling system, as taught by Wojsznis and Blevins, and further incorporating providing the user with options to select batch variables or phases and calculating a Y variable for smoothing a maturity variable, as taught by Kettaneh.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a more consistent creation of statistical batch process models by providing the user with options to select batch variables or phases and calculating a Y variable for smoothing a maturity variable, as suggested by Kettaneh (Para [0007]).

Claim 5
The combination of Wojsznis and Blevins teaches all the limitations of the base claims as outlined above.  
But the combination of Wojsznis and Blevins fails to specify d) further adjusting the one or more weightings in an iterative manner.
However, Kettaneh teaches further adjusting the one or more weightings in an iterative manner. (Kettaneh, Para [0076-77] - - Modifying/adjusting weightings in a logarithmic/iterative manner.)
Wojsznis, Blevins, and Kettaneh are analogous art because they are from the same field of endeavor.  They relate to batch process modeling systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above batch process modeling system, as taught by Wojsznis and Blevins, and further incorporating modifying weightings in a logarithmic manner, as taught by Kettaneh.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a more consistent creation of statistical batch process models by modifying weightings in a logarithmic manner, as suggested by Kettaneh (Para [0007]).

Claim 13
The combination of Wojsznis and Blevins teaches all the limitations of the base claims as outlined above.  
	But the combination of Wojsznis and Blevins fails to specify e) calculating a smoothness index for at least one of the one or more batch variables; and j) providing the user with one or more suggestions to further select any of the at least one of the one or more batch variables and the given phase.
However, Kettaneh teaches calculating a smoothness index for at least one of the one or more batch variables (Kettaneh, Para [0071], [0087-88] - - Calculating a Y variable/index for smoothing a maturity/batch variable.); and providing the user with one or more suggestions to further select any of the at least one of the one or more batch variables and the given phase. (Kettaneh, Para [0071], [0087-88] - - Providing the user with options/suggestions to select batch variables or phases.)
Wojsznis, Blevins, and Kettaneh are analogous art because they are from the same field of endeavor.  They relate to batch process modeling systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above batch process modeling system, as taught by Wojsznis and Blevins, and further incorporating providing the user with options to select batch variables or phases and calculating a Y variable for smoothing a maturity variable, as taught by Kettaneh.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a more consistent creation of statistical batch process models by providing the user with options to select batch variables or phases and calculating a Y variable for smoothing a maturity variable, as suggested by Kettaneh (Para [0007]).

Claim 14
The combination of Wojsznis and Blevins teaches all the limitations of the base claims as outlined above.  
But the combination of Wojsznis and Blevins fails to specify d) further adjusting the one or more weightings in an iterative manner.
However, Kettaneh teaches further adjusting the one or more weightings in an iterative manner. (Kettaneh, Para [0076-77] - - Modifying/adjusting weightings in a logarithmic/iterative manner.)
Wojsznis, Blevins, and Kettaneh are analogous art because they are from the same field of endeavor.  They relate to batch process modeling systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above batch process modeling system, as taught by Wojsznis and Blevins, and further incorporating modifying weightings in a logarithmic manner, as taught by Kettaneh.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a more consistent creation of statistical batch process models by modifying weightings in a logarithmic manner, as suggested by Kettaneh (Para [0007]).


	Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wojsznis et al., US Patent Pub. US 20110288660 A1 (hereinafter Wojsznis) in view of Blevins et al., US Patent Pub. US 20040243380 A1 (hereinafter Blevins) as applied to Claims 1, 3, 6, 10, 12, 15, and 19 above, and in further view of Kassidas et al., “Synchronization of Batch Trajectories Using Dynamic Time Warping”, April 1998, AIChE Journal Vol 44 No 4, PP 2-3 (hereinafter Kassidas).

Claim 7
The combination of Wojsznis and Blevins teaches all the limitations of the base claims as outlined above.  
But the combination of Wojsznis and Blevins fails to specify c) determining a warping path associated with the generated grid by traversing the generated grid in a monotonic fashion.
However, Kassidas teaches determining a warping path associated with the generated grid by traversing the generated grid in a monotonic fashion. (Kassidas, Page 2, Theory of Dynamic Time Warping, Introduction – Page 4, Local and Global constraints - - Determining a warping path on a generated grid by traversing the grid with the path forced to be monotonous of non-negative slope/”monotonic fashion”.)
Wojsznis, Blevins, and Kassidas are analogous art because they are from the same field of endeavor.  They relate to dynamic time warping methods.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further perform a method of determining a warping path on a generated grid by traversing the grid with the path forced to be monotonous of non-negative slope, as taught by Wojsznis and Blevins, and further incorporating modifying weightings in a logarithmic manner, as taught by Kassidas.  
One of ordinary skill in the art would have been motivated to do this modification in order to avoid excessive compression or expansion of time scales of the batch trajectories by determining a warping path on a generated grid by traversing the grid with the path forced to be monotonous of non-negative slope, as suggested by Kassidas (Page 2, Theory of Dynamic Time Warping, Introduction).

Claim 16
The combination of Wojsznis and Blevins teaches all the limitations of the base claims as outlined above.  
But the combination of Wojsznis and Blevins fails to specify c) determining a warping path associated with the generated grid by traversing the generated grid in a monotonic fashion.
However, Kassidas teaches determining a warping path associated with the generated grid by traversing the generated grid in a monotonic fashion. (Kassidas, Page 2, Theory of Dynamic Time Warping, Introduction – Page 4, Local and Global constraints - - Determining a warping path on a generated grid by traversing the grid with the path forced to be monotonous of non-negative slope/”monotonic fashion”.)
Wojsznis, Blevins, and Kassidas are analogous art because they are from the same field of endeavor.  They relate to dynamic time warping methods.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further perform a method of determining a warping path on a generated grid by traversing the grid with the path forced to be monotonous of non-negative slope, as taught by Wojsznis and Blevins, and further incorporating modifying weightings in a logarithmic manner, as taught by Kassidas.  
One of ordinary skill in the art would have been motivated to do this modification in order to avoid excessive compression or expansion of time scales of the batch trajectories by determining a warping path on a generated grid by traversing the grid with the path forced to be monotonous of non-negative slope, as suggested by Kassidas (Page 2, Theory of Dynamic Time Warping, Introduction).


	Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wojsznis et al., US Patent Pub. US 20110288660 A1 (hereinafter Wojsznis) in view of Blevins et al., US Patent Pub. US 20040243380 A1 (hereinafter Blevins) as applied to Claims 1, 3, 6, 10, 12, 15, and 19 above, in view of Kettaneh et al., US Patent Pub. US 20100057237 A1 (hereinafter Kettaneh) as applied to Claims 4-5 and 13-14 above, and in further view of Qin et al., “Multiblock Principal Component Analysis Based on a Combined Index for Semiconductor Fault Detection and Diagnosis”, May 2006, IEEE Transactions on Semiconductor Manufacturing Vol 19 No 2, PP 159-160 (hereinafter Qin).

Claim 9
The combination of Wojsznis, Blevins, and Kettaneh teaches all the limitations of the base claims as outlined above.  
But the combination of Wojsznis, Blevins, and Kettaneh fails to specify a) building a principal component analysis (PCA) model based on unfolding of the screened batch data
However, Qin teaches building a principal component analysis (PCA) model based on unfolding of the screened batch data (Qin, Page 159-160 II. MULTIWAY PCA - - Modeling relationships using principal component analysis based on unfolding of the data/”screened batch data”.);
Wojsznis, Blevins, Kettaneh, and Qin are analogous art because they are from the same field of endeavor.  They relate to statistical process modeling systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above statistical process modeling system, as taught by Wojsznis, Blevins, and Kettaneh, and further incorporating modeling relationships using principal component analysis based on unfolding of the data, as taught by Qin.  
One of ordinary skill in the art would have been motivated to do this modification in order to improve process operations by modeling relationships using principal component analysis based on unfolding of the data, as suggested by Qin (Abstract).

Claim 18
The combination of Wojsznis, Blevins, and Kettaneh teaches all the limitations of the base claims as outlined above.  
But the combination of Wojsznis, Blevins, and Kettaneh fails to specify a) building a principal component analysis (PCA) model based on unfolding of the screened batch data
However, Qin teaches building a principal component analysis (PCA) model based on unfolding of the screened batch data (Qin, Page 159-160 II. MULTIWAY PCA - - Modeling relationships using principal component analysis based on unfolding of the data/”screened batch data”.);
Wojsznis, Blevins, Kettaneh, and Qin are analogous art because they are from the same field of endeavor.  They relate to statistical process modeling systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above statistical process modeling system, as taught by Wojsznis, Blevins, and Kettaneh, and further incorporating modeling relationships using principal component analysis based on unfolding of the data, as taught by Qin.  
One of ordinary skill in the art would have been motivated to do this modification in order to improve process operations by modeling relationships using principal component analysis based on unfolding of the data, as suggested by Qin (Abstract).


Allowable Subject Matter
Claims 8 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Applicant’s claim that “wherein the sliding window alignment is based upon dynamic time interpolation (DTI) with a modified Golden Section Search (GSS) and further comprising defining the sliding window alignment based on an objective function that includes a linearly interpolated value.” defines over the prior art of record because the prior art of record, taken either alone or in combination, does not teach a sliding window alignment is based upon dynamic time interpolation (DTI) with a modified Golden Section Search (GSS) and further comprising defining the sliding window alignment based on an objective function that includes a linearly interpolated value.


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Blevins et al., US Patent Pub. US 20110288837 A1 relates to claims 1, 3, 10, 12, and 19 regarding batch process modeling of process stages, use of the DTW method to align data, and developing statistical models.
Bokis et al., US Patent Num. US 10133268 B2 relates to claims 1, 10, and 19 regarding real time optimization and modeling of batch processes.
Worek et al., US Patent Num. US 7793292 B2 relates to claims 1, 3, 10, 12, and 19 regarding batch process modeling of process stages, aligning data, and developing statistical data.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E OGG whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119